■ The Court of Errors held that those sections did not extend to a grantee of premises covered by an usurious mortgage ; that the term “ borrower” did not apply to him, and *555that therefore he could not maintain a suit in equity, to set aside the mortgage without paying or offering to pay the sum actually loaned. They held the demurrer well taken and ordered the bill to be dismissed.
Decree reversed, 16 to 2.
93= The case of Cole v. Paige, (10 Paige, 583,) was commented on in the opinions delivered by the Senators in favor of reversal, and disapproved. It may therefore be considered as doubted and denied, if not expressly overruled.